DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
This application discloses the following embodiments:


Embodiment 1 – Fig. 1
Embodiment 2 – Fig. 2
Embodiment 3 – Fig. 3
Embodiment 4 – Fig. 4
Embodiment 5 – Fig. 5
Embodiment 6 – Fig. 6
Embodiment 7 – Fig. 7
Embodiment 8 – Fig. 8
Embodiment 9 – Fig. 9
Embodiment 10 – Fig. 10
Embodiment 11 – Fig. 11
Embodiment 12 – Fig. 12
Embodiment 13 – Fig. 13
Embodiment 14 – Fig. 14
Embodiment 15 – Fig. 15
Embodiment 16 – Fig. 16
Embodiment 17 – Fig. 17
Embodiment 18 – Fig. 18
Embodiment 19 – Fig. 19
Embodiment 20 – Fig. 20
Embodiment 21 – Fig. 21
Embodiment 22 – Fig. 22


Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
 
The above embodiments divide into the following patentably distinct groups of designs:
 
Group I - Embodiments 1 - 10
Group II - Embodiments 11 - 12
Group III - Embodiments 13 - 14

 
The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited. As per In re Iknayan et. Al. 124 USPQ 507 (1960) the – Patentability of design may not rest on color alone; claim distinguishing over reference only on basis of coloring is rejected since selection of different color would not produce any basic alteration or unexpected appearance. Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  However, the change in appearance of the combination of multiple boards/strips (i.e. Group I) to the appearance of a single surface appearance (i.e. Groups II-IV) and the change in density, focus and patterns of the surface as seen between Groups II and IV creates a change in the overall appearance of the design that patentably distinguishes each group from the other.
 
Because of the differences identified, the embodiments of each Group are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
 
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs.
 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held non-responsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
 
Should applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If groups are determined not to be patentably distinct and they remain in this application, a claim may be rejected by applying prior art to any embodiment within a patentably indistinct group. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept.
 
A telephonic election was not attempted, as there is no Power of Attorney associated with the application.

Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
 
Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

NOTE: The title of the design as stated does not clearly identifying the article of manufacture in which the design is embodied, see 37 CFR 1.153. The following title is suggested in order to comply with 37 CFR 1.153 and 35 USC 171:

- - Engineered Wood panel with surface ornamentation - - 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/
Patent Examiner, Art Unit 2911
Date: 6/15/2021